Appeal Dismissed and Memorandum Opinion filed July 10, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00273-CR
                                     ____________

                           LISA ANN BARFIELD, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                On Appeal from County Criminal Court at Law No. 2
                               Harris County, Texas
                          Trial Court Cause No. 1714161


                             MEMORANDUM OPINION

       Appellant was convicted of driving while intoxicated and filed this appeal. The
clerk's record reflects the trial court subsequently granted appellant’s motion for new trial.

       Generally, we only have jurisdiction to consider an appeal by a criminal defendant
when there has been a final judgment of conviction. See Workman v. State, 170 Tex.
Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d 160, 161
(Tex. App. – Fort Worth 1996, no pet.). Because appellant has been granted a new trial,
there is no final conviction to appeal.
      Accordingly, we dismiss the appeal.


                                    PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore, Brown.
Do Not Publish C TEX. R. APP. P. 47.2(b)




                                            2